           Case 2:19-cr-00064-JLS Document 143 Filed 07/01/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :      Crim. No. 19-64-JLS
                                             :
JOHN DOUGHERTY ET AL.                        :

                                           ORDER

       AND NOW, this 1st day of July, 2020, for the reasons provided in my Memorandum Opinion

(Doc. No. 142), it is hereby ORDERED that Defendant John Dougherty’s request (Doc. Nos. 130, 131)

for an evidentiary hearing is DENIED.



                                                        AND IT IS SO ORDERED.

                                                        /s/ Paul S. Diamond

                                                        ________________________
                                                        Paul S. Diamond, J.
